DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on 04/12/2021 and the supplemental amendment filed on 05/17/2021.
Claims 1-14, 16-17 and 24-25 are cancelled.
Claims 15, 18-23 and 26-28 are pending and allowed in this action.

Allowable Subject Matter

Claims 15, 18-23 and 26-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
A. 	claims 15 and 23 recite particular feature/s --- control the beamforming network to form a plurality of sets of beams such that a plurality of common envelopes is are obtained; determine, for each of the common envelopes of the plurality of common envelopes, an angular value where a difference between an amplitude of the common envelope and an amplitude of the reference curve has a lowest value.
B. 	claims 20 and 27 recited particular feature/s --- a beamforming controller configured to control the beamforming network such that the beams have a common envelope in a desired plane, where the common envelope is adapted to provide coverage for a communication system sector and wherein beams of the first and second 
The prior art of record does not disclose or fairly teach/suggest the combined techniques/features indicated at A and B above as reason for allowance within the context of the respective claim sets (that is, claims 15, 23 and claims 20, 27).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELESS NMN ZEWDU whose telephone number is (571)272-7873.  The examiner can normally be reached on M-F 8:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MELESS N ZEWDU/Primary Examiner, Art Unit 2643                                                                                                                                                                                                        5/18/2021